Stephens, J.
The sole question for determination being whether or not the defendant in error, Tolbert, was a laborer and therefore entitled to a lien upon the proceeds of the sale of the property of his employer upon which the plaintiff in error had foreclosed a mortgage, and the evidence upon the hearing of the rule against the officer having in hand the funds arising from the proceeds of the sale being such as would authorize the inference that Tolbert was employed by his employer in the performance of work which consisted mostly in manual labor and not in mental skill, the finding of the trial judge upon the facts, holding that Tolbert was a laborer and therefore entitled to a lien upon such proceeds to the extent of the amount of the indebtedness due him by his employer for the services performed, is not without evidence to support it. Oliver v. Macon Hardware Co., 98 Ga. 249 (25 S. E. 403, 58 Am. St. R. 300).

■Judgment affirmed.


Jenkins, P. concurs. Hill, J., absent on account of illness.

Willingham, Wright & Covington, for plaintiff in error.
E. R. Treadway, Porter & Mebane, contra.